Citation Nr: 0515174	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  01-00 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
fracture of the distal right fourth metacarpal.

2.  Entitlement to service connection for severe migraine 
headaches, due to an undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal 
disorder, due to an undiagnosed illness.

4.  Entitlement to service connection for multiple joint 
pain, including carpal tunnel and back spasms, due to an 
undiagnosed illness.

5.  Entitlement to service connection for anxiety, stress, 
sleep disturbance and fatigue, due to an undiagnosed illness.





REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
February 1990, and from October 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the benefits sought on appeal.

The veteran's initial claims folder has not been located and 
the Board bases this determination on evidence contained in 
his rebuilt claims folder.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran does not have a current residual disability 
related to a fracture of the distal right fourth metacarpal 
sustained in service.

3.  The veteran's complaints of headaches are related to 
known clinical diagnoses, that have not been related to 
service.  A chronic neurological disability resulting from an 
undiagnosed illness or a chronic multi-symptom illness was 
not manifested during service and is not currently manifested 
to a compensable degree.  

4.  The veteran's gastrointestinal complaints are related to 
a known clinical diagnosis, that has not been related to 
service.  A chronic gastrointestinal disability resulting 
from an undiagnosed illness or a chronic multi-symptom 
illness was not manifested during service and is not 
currently manifested to a compensable degree.  

5.  The veteran's complaints of multiple joint pain are 
related to known clinical diagnoses, that have not been 
related to service and were not manifested within the first 
post service year.  A chronic disability manifested by 
multiple joint pain resulting from an undiagnosed illness or 
a chronic multi-symptom illness was not manifested during 
service and is not currently manifested to a compensable 
degree.  

6.  The veteran's complaints of anxiety, stress, sleep 
disturbance and fatigue, are related to known clinical 
diagnoses, that have not been related to service.  A chronic 
psychiatric disability resulting from an undiagnosed illness 
or a chronic multi-symptom illness was not manifested during 
service and is not currently manifested to a compensable 
degree.  


CONCLUSIONS OF LAW

1.  Chronic residuals of a fracture of the distal right 
fourth metacarpal were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

2.  Migraine headaches were not incurred in or aggravated by 
military service, nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2004).

3.  A gastrointestinal disability was not incurred in or 
aggravated by military service, nor is it due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

4.  A disability manifested by multiple joint pain was not 
incurred in or aggravated by military service, was not 
manifested within the first post service year, and is not due 
to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2004).

5.  A psychiatric disability was not incurred in or 
aggravated by military service, nor is it due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in January 
2001, September 2003, and January 2005.  Since these letters 
fully provided notice of elements (1), (2), and (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, 
by virtue of the January 2000 rating decision on appeal, the 
February 2000 statement of the case (SOC), and January 2004 
supplemental SOC (SSOC), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the 
January 2004 SSOC.   

Finally, with respect to element (4), the Board notes that 
the RO's January 2005 letter contained a request that the 
veteran send any treatment records pertinent to his claimed 
conditions to VA.  There is no allegation from the veteran 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in January 2000.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notices provided to the 
veteran were not given prior to the first adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in 2004. 

With respect to the VA's duty to assist, the RO obtained the 
evidence identified by the veteran.  While the claims folder 
has been rebuilt, it contains service medical records dated 
from 1986 to 1992.  Lay statements and treatment records from 
the VA medical facility in Orlando are also of record.  The 
veteran was afforded various examinations for VA purposes in 
April 1999.  A Persian Gulf examination was conducted in 
December 2000 and completed in September 2001. 

In an April 2005 brief, the veteran's representative asserted 
that the report from the April 14, 1999 examination is not 
associated with the claims folder.  However, on review, the 
Board notes that on such date, the veteran was afforded a 
skin examination; the report and associated pictures are of 
record.  Regardless, the skin examination is not relevant to 
the issues being decided in this decision.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Service connection for residuals of fracture of the distal 
right fourth metacarpal

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, other lay statements, and VA medical evidence.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran asserts that he is entitled to service connection 
for residuals of fracture of the fourth metacarpal.  Service 
medical records covering his first period of service reveal 
that the veteran fractured his right fourth metacarpal in 
December 1988, however, there is no evidence showing that the 
veteran currently has a residual disability related to his 
in-service fracture of the right fourth metacarpal.  Medical 
evidence does, however, show a current diagnosis of carpal 
tunnel syndrome.  Nonetheless, there is no link between 
carpal tunnel and the veteran's service.  In fact, during an 
April 1999 VA examination, the examiner concluded that the 
veteran's carpal tunnel was not related to the fracture 
sustained in service.  The examination noted no residuals of 
the finger fracture and x-rays of the right hand were normal.  
The record does not contain medical opinions to the contrary.  

Absent a current disability, service connection cannot be 
granted.  See Pond 12 Vet. App. at 346 (1999).  As the 
preponderance of the evidence is against the claim for 
service connection for residuals of fracture of the fourth 
metacarpal, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Service connection claims due to undiagnosed illnesses

As discussed earlier, the veteran's claims folder has been 
rebuilt.  While the record does not contain the veteran's DD-
214, it does contain an internal VA printout showing that the 
veteran served in the Gulf War Theater from September 1, 1990 
to March 31, 1991.  The Board considers such printout to be 
objective evidence confirming that the veteran is a "Persian 
Gulf veteran" by regulation (i.e., had active military 
service in the Southwest Asia theater of operations during 
the Gulf War).

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more not later than December 31, 2006.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2004).  

In order to establish service connection for a disability 
occurring in the Persian Gulf War under the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 noted above, a veteran 
need only present evidence (1) that he or she is "a Persian 
Gulf veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) 
that "became manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the PGW, or to a degree of 10 percent or more not 
later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a).  

For the purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, signs or 
symptoms that may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. § 3.317(a)(2) 
(2004).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether application of the revised 
version would produce retroactive results.  In particular, a 
new rule may not extinguish any rights or benefits the 
claimant had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  

Severe migraine headaches, claimed as an undiagnosed illness

The very essence of a claim concerning an undiagnosed illness 
is that there is a compensably disabling condition (ratable 
at 10 percent or more) and that there is no diagnosis to 
account for the symptomatology.  In April 1999, the veteran 
was diagnosed with muscle tension headaches.  Following the 
veteran's December 2000 Persian Gulf examination, the veteran 
was referred to the neurology department for consultation due 
to complaints of severe headaches.  The veteran indicated 
that the headaches were present in the right frontal area and 
in back of the head.  The veteran complained of photophobia, 
occasional nausea, and occasional phonophobia.  According to 
the September 2001 consultation report, the veteran was 
diagnosed with probable migraine headaches.  Given such 
diagnoses, the Board finds the veteran's headaches have been 
associated with diagnosed disorders (characterized as muscle 
tension and/or migraine headaches).  Thus, there is no legal 
entitlement to consider under the undiagnosed illness 
provisions.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Further, the Board finds that, even under the revised 38 
U.S.C.A. §§ 1117, the veteran's claim for service connection 
for migraine headaches, asserted to be due to an undiagnosed 
illness, must fail.  As the Board has discussed in this 
decision, the veteran's headaches have not been attributed by 
examiners to an undiagnosed illness or to a medically 
unexplained, chronic multi-symptom illness such as chronic 
fatigue syndrome, fibromyalgia, or irritable bowel syndrome.  
On the contrary, the examiners attributed them to a specific, 
identifiable disability, including muscle tension and/or 
probable migraine headaches.  Therefore, the Board finds 
that, even under the revised language of 38 U.S.C.A. § 1117, 
the veteran's claim for service connection for headaches due 
to an undiagnosed illness must be denied as a matter of law.

The Board has also considered the veteran's claim for service 
connection on a direct basis.  See 38 C.F.R. § 3.303.  In 
this regard, the Board has reviewed the evidence of record 
and finds that service connection is not warranted for muscle 
tension and/or migraine headaches.  The veteran's service 
medical records are absent any findings of headache 
disability.  There is also no credible medical evidence 
linking the current headache disability with active service.


Gastrointestinal complaints, claimed as an undiagnosed 
illness

The very essence of a claim concerning an undiagnosed illness 
is that there is a compensably disabling condition (ratable 
at 10 percent or more) and that there is no diagnosis to 
account for the symptomatology.  The veteran's 
gastrointestinal symptoms have been associated with a 
diagnosed disorder, characterized as GERD.  There is no legal 
entitlement to consider under the undiagnosed illness 
provisions.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Further, the Board finds that, even under the revised 38 
U.S.C.A. §§ 1117, the veteran's claim for service connection 
for gastrointestinal symptoms, asserted to be due to an 
undiagnosed illness, must fail.  As the Board has discussed 
in this decision, the veteran's gastrointestinal symptoms 
have not been attributed by examiners to an undiagnosed 
illness or to a medically unexplained, chronic multi-symptom 
illness such as chronic fatigue syndrome, fibromyalgia, or 
irritable bowel syndrome.  On the contrary, the examiners 
attributed them to a specific, identifiable disability, such 
as GERD.  Therefore, the Board finds that, even under the 
revised language of 38 U.S.C.A. § 1117, the veteran's claim 
for service connection for a gastrointestinal disorder due to 
an undiagnosed illness must be denied as a matter of law.

The Board has considered the veteran's claim for service 
connection on a direct basis (38 C.F.R. §3.303) as well.  
However, the Board finds that service connection is not 
warranted for a gastrointestinal disability, including GERD.  
The veteran's service medical records are absent any findings 
of GERD, or any other gastrointestinal problem.  There is 
also no credible medical evidence linking the veteran's GERD 
with active service.

Complaints of multiple joint pain, including carpal tunnel 
and back spasms, due to an undiagnosed illness

The very essence of a claim concerning an undiagnosed illness 
is that there is a compensably disabling condition (ratable 
at 10 percent or more) and that there is no diagnosis to 
account for the symptomatology.  Because the veteran's 
symptoms of multiple joint pain have been associated with 
diagnosed disorders, such as carpal tunnel syndrome, mild 
degenerative changes in the lumbar spine, lumbar spasms, and 
degenerative joint disease (DJD) of the right hip, there is 
no legal entitlement to consider under the undiagnosed 
illness provisions.  Where there is no entitlement under the 
law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Further, the Board finds that, even under the revised 38 
U.S.C.A. §§ 1117, the veteran's claim for service connection 
for multiple joint pain asserted to be due to an undiagnosed 
illness must fail.  The veteran's symptoms of multiple joint 
pain have not been attributed by examiners to an undiagnosed 
illness or to a medically unexplained, chronic multi-symptom 
illness such as chronic fatigue syndrome, fibromyalgia, or 
irritable bowel syndrome.  On the contrary, the examiners 
attributed them to specific, identifiable disabilities, such 
as carpal tunnel syndrome, mild degenerative changes in the 
lumbar spine, lumbar spasms, and DJD of the right hip.  
Therefore, the Board finds that, even under the revised 
language of 38 U.S.C.A. § 1117, the veteran's claim for 
service connection for a disability manifested by multiple 
joint pain due to an undiagnosed illness must be denied as a 
matter of law.

The Board has considered the veteran's claim for service 
connection on a direct basis (38 C.F.R. §3.303) as well.  
However, the Board finds that service connection is not 
warranted for a disability manifested by multiple joint pain.  
The veteran's service medical records are absent any findings 
of a disability manifested by joint pain, and pertinent 
disability was not manifested within the first post service 
year.  There is also no credible medical evidence linking the 
veteran's carpal tunnel syndrome, mild degenerative changes 
in the lumbar spine, lumbar spasms, and DJD of the right hip 
with active service.

Complaints of  anxiety, stress, sleep disturbance and 
fatigue, due to an undiagnosed illness.

The very essence of a claim concerning an undiagnosed illness 
is that there is a compensably disabling condition (ratable 
at 10 percent or more) and that there is no diagnosis to 
account for the symptomatology.  Because the veteran's 
symptoms of anxiety, stress, sleep disturbance and fatigue 
have been associated with a diagnosed disorder, characterized 
as generalized anxiety disorder and depression, there is no 
legal entitlement to consider under the undiagnosed illness 
provisions.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Further, the Board finds that, even under the revised 38 
U.S.C.A. §§ 1117, the veteran's claim for service connection 
for anxiety, stress, sleep disturbance and fatigue, asserted 
to be due to an undiagnosed illness, must fail.  As the Board 
has discussed in this decision, such symptoms have not been 
attributed by examiners to an undiagnosed illness or to a 
medically unexplained, chronic multi-symptom illness such as 
chronic fatigue syndrome, fibromyalgia, or irritable bowel 
syndrome.  On the contrary, the examiners who opined on the 
cause of the veteran's complaints, attributed them to 
specific, identifiable disabilities, such as generalized 
anxiety disorder and depression.  Therefore, the Board finds 
that, even under the revised language of 38 U.S.C.A. § 1117, 
the veteran's claim for service connection for anxiety, 
stress, sleep disturbance and fatigue due to an undiagnosed 
illness must be denied as a matter of law.

The Board has considered the veteran's claim for service 
connection on a direct basis (38 C.F.R. §3.303) as well.  
However, the Board finds that service connection is not 
warranted for a psychiatric disability.  The veteran's 
service medical records are absent any findings or complaints 
pertinent to a psychiatric disability.  There is also no 
credible medical evidence linking the veteran's generalized 
anxiety disorder and depression with active service.


ORDER

Service connection for residuals of fracture of the distal 
right fourth metacarpal is denied.

Service connection for a neurological disability, claimed as 
due to an undiagnosed illness, is denied.

Service connection for a gastrointestinal disability, claimed 
as due to an undiagnosed illness, is denied.

Service connection for a disability manifested by multiple 
joint pain, claimed as due to an undiagnosed illness, is 
denied.

Service connection for a psychiatric disability, claimed as 
due to an undiagnosed illness, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


